Lowe, C. J.
This suit was instituted on the 5th day of *185July, 1859, upon a contract to build a school bouse, entered into about the 1st of May, 1858. The defense Avas in the nature of a plea in abatement, alleging the non-existence of the defendant as a corporation, and its consequent want of capacity to be sued. The sustaining of a demurrer to this plea, is the error assigned in this court. Upon the authority of the case of McDonald v. School District No. 1, 10 Iowa 469, the defense at as Avell made. The demurrer should hare been overruled. The judgment is accordingly reversed.
Oassady & Polk for the appellant.
Phillips § Phillips for the appellee.